Citation Nr: 0815128	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to June 
1978.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the Buffalo, New York 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue has been remanded by the United States Court of 
Appeals for Veterans Claims (CAVC) for readjudication by the 
Board.  

The veteran identified treatment at Great Lakes Naval 
Hospital and at a Naval Hospital at Camp Pendleton, Ca, both 
in 1995, in his August 2001 initial claim for service 
connection and at the March 2004 VA examination.  These 
records must be sought prior to adjudication of the veteran's 
claim.

In addition, the veteran submitted a written statement in 
August 2005 requesting a Travel Board hearing before a 
Veterans Law Judge.  No hearing has been conducted and the 
veteran should be afforded such a hearing prior to the 
Board's adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Great Lakes Naval Hospital and/or 
the Naval Hospital at Camp Pendleton, CA 
for treatment for hypertension in 1995.  
If, for any reason, the records are 
unavailable, make a written note of the 
attempt(s) to obtain the records along 
with a written note of their 
unavailability, along with the reasons for 
such unavailability, in the claims file

2.  The veteran submitted a written 
statement in August 2005 requesting a 
Travel Board hearing before a Veterans Law 
Judge.  Clarify if the veteran still 
desires to have such hearing, and if so, 
make arrangements to schedule the 
appellant for a VA Travel Board hearing 
before a Veterans Law Judge at the RO in 
accordance with 38 C.F.R. § 20.704

3.  Thereafter, readjudicate the claim on 
appeal, and if it remains denied, issue 
the veteran a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

